PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants. The trial was to the court without a jury, and defendant elected to represent himself. On appeal, he contends that he was not properly advised of the consequences of proceeding pro se and, therefore, that his waiver of counsel was not valid. The state concedes that defendant is correct, and we agree. State ex rel Juv. Dept. v. Cheney, 96 Or App 680, 773 P2d 1351 (1989); State v. Boswell, 92 Or App 652, 760 P2d 276 (1988).
Reversed and remanded for a new trial.